DETAILED ACTION
Notice to Applicant
Applicant’s election without traverse of Group II, including claims 19-26, in the reply filed on 10/12/2021 is acknowledged. Claims 1-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. 
Claims 1-26 are pending. Claims 1-18 are withdrawn. Claims 19-26 are examined herein. This is the first action on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 21 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The limitation “such as silver” is indefinite because it is unclear whether silver is required or not. See MPEP §2173.05(d) 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saleh (Saleh et al. “Three-dimensional microarchitected materials and devices using nanoparticle assembly by pointwise spatial printing.” Sci. Adv. 2017, 3:e1601986, 3 March 2017).
	Regarding Claims 19-21, the preamble recites “a three-dimensional electrode, current collector or electrolyte material,” without any further structure that would differentiate an electrode from, for example, a piece of material with the claimed structural features that was not an electrode. The claims have been interpreted broadly as limited only by the positively claimed structural features, so the preamble has been interpreted as a statement of intended use. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F. 3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). The manner of operating a device does not differentiate an apparatus claim from the prior art. See MPEP § 2114. 
	Saleh teaches:
a three-dimensional open cell lattice comprising a plurality of unit cells defined by a plurality of unit cells defined by a plurality of porous, interconnected, silver trusses having a diameter over 1 micron and periodicity of at least 1 micron per unit cell with a truss porosity >1% (Fig. 3, abstract, page 4, ad supplementary materials § S4) including a microelectrode (Fig. 6b)


    PNG
    media_image1.png
    374
    572
    media_image1.png
    Greyscale

Regarding Claim 22, Saleh teaches:
open lattice structures substantially similar to the ones instantly disclosed, and is therefore interpreted to meet the claimed “at least 1 mode of deformation” and to possess the “specific capacity […] that is at least 50% greater than a solid electrode of the same material” by virtue of being substantially similar
	Insofar as Applicant argues that these properties are not inherent in at least some of the materials taught or rendered obvious by Saleh, the claim should be considered to be rejected under § 112 for lack of enablement commensurate in scope with the claim. The claim is broadly directed towards an “electrode, current collector, or electrolyte material,” which are wide categories of objects of varying materials and compositions. The limited number of examples disclosed in the instant specification cannot be taken to enable the breadth of the claim as written, if a substantially similar method and product, like that disclosed in Saleh, does not reliably reproduce those properties, absent Applicant pointing out some critical structural feature delineated in the claims that would distinguish the claimed product.
Claims 19-20 and 22-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greer (US 2019/0103600 to Greer et al.).
	Regarding Claims 19-20, Greer teaches:
a three-dimensional carbon lattice defined by a plurality of porous, interconnected, conductive sintered carbon having trusses with beam diameters of up to 50 microns (claim 23, Figs. 9a-e), and periodicity of at least 1 micron (Figs. 9-10)
including carbon lattice active materials for use in lithium/sodium batteries (paras 0275-0282, 0342-0347)

    PNG
    media_image2.png
    852
    762
    media_image2.png
    Greyscale

	Regarding Claim 22, Greer teaches or renders obvious:
an electrode having substantially the same features as the instantly disclosed inventive embodiments and is therefore interpreted to meet the claimed “at least 1 mode of deformation” and to possess the “specific capacity […] that is at least 50% greater than a solid electrode of the same material” by virtue of being substantially similar
	Insofar as Applicant argues that these properties are not inherent in at least some of the materials taught or rendered obvious by Saleh, the claim should be considered to be rejected under § 112 for lack of enablement commensurate in scope with the claim. The claim is broadly directed towards an “electrode, current collector, or electrolyte material,” which are wide categories of objects of varying materials and compositions. The limited number of examples disclosed in the instant specification cannot be taken to enable the breadth of the claim as written, if a substantially similar method and product, like that disclosed in Saleh, does not reliably reproduce those properties, absent 
	Regarding Claims 23-26, Greer teaches:
a lithium battery with a lithium hexafluorophosphate electrolyte (para 0282)
wherein an exemplary cathode is lithium cobaltate (para 0090)
	Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113 [R-1].  In the instant case, the structure and composition of the sintered nanolattices of Greer appear to be either identical or only slightly different than the structure and composition of the instantly claimed product.  Insofar as Greer is not deemed to anticipate the product-by-process, the claims are rejected as obvious under § 103. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964(Fed. Cir. 1985). See also MPEP § 2113.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Saleh (Saleh et al. “Three-dimensional microarchitected materials and devices using nanoparticle assembly by pointwise spatial printing.” Sci. Adv. 2017, 3:e1601986, 3 March 2017) in view of Taillades (Taillades et al. “Silver: high performance anode for thin film lithium ion batteries.” Journal of Power Sources 125 (2004) 199-205).
	Regarding Claims 23, 24, and 26, Saleh does not explicitly teach:
use of the silver active material in a lithium battery
	Taillades, however, from the same field of invention, teaches a silver anode for use in a lithium thin-film battery with a lithium-ion electrolyte (abstract, page 200). It would have been obvious to one of ordinary skill in the art to use the microarchitected silver material of Saleh and use it as an electrode active material in a battery given its surface area, porosity, and structural stability. A structure or method step that is obvious to try— such as one that is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success, has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723